ON REHEARING-.
The rehearing was granted in this case upon the theory that our former opinion was in conflict with Kenney v. Railroad Company, 70 Mo. 252. Upon further consideration we have come to the conclusion that there is no such conflict. In the Kenney case, it is held that, “it was not in the line of the employment of defendant’s servants and no more their duty to extinguish the fire on defendant’s right of way set out by sparks from one of its engines than that of any other person who saw it.”
*516While the writer before whom the case was tried held differently and has not changed his opinion, the difference of opinion is no longer a matter of any consequence, as the holding can have no application to this or any other case that may arise involving the same question.
When that case was determined our present statute making railroad companies liable for the destruction of property of adjacent owners by fire set out by sparks from the engines or otherwise, was not enacted. The court bases its conclusion on the ground that notwithstanding the defendants may have set out the fire by sparks emitted from one of its engines, yet as the company had provided its engine with the best spark arresters in use, it was not guilty of negligence in setting out the' fire, therefore, it owed - no duty to anyone to extinguish it.
Under our statute, however, the defendant was liable if the fire was ignited by sparks emitted from one of its engines notwithstanding any precaution it may have exercised to prevent such an occurrence, therefore, it was the duty of'its agents and servants at all times to prevent the spread of fires so set out. And it was a duty which it- owed to plaintiff, and to all the owners of property adjacent to its right of way in order that the loss might be minimized as much as possible. . And there is no doubt but what the defendant company in order to protect itself as much as possible from the payment of damages occasioned by fifes set out by its engines made it the duty of its trainmen to report fires set out by its trains to the nearest operator or station agent. And it was such a custom as any ordinary prudent company would adopt under similar circumstances.
What has been said in our former opinion we reassert with renewed confidence, that it contains the law of the case.
Affirmed.
All concur.